IN THE SUPREME COURT OF THE STATE OF NEVADA


                    IN THE MATTER OF THE                                      No. 84532
                    RESIGNATION OF KIRK H. GIBSON,
                    BAR NO. 2710.
                                                                              PILE


                              ORDER GRANTING PETITION FOR RESIGNATION
                                This is a joint petition by the State Bar of Nevada and attorney
                    Kirk H. Gibson for his resignation from the Nevada bar.
                                SCR 98(5) provides that Nevada attorneys who are not actively
                    practicing law in this state may resign from the state bar if certain
                    conditions are met. The petition includes statements from state bar staff
                    confirming that no disciplinary, fee dispute arbitration, or client security
                    fund matters are pending against Gibson; and that he is current on all
                    membership fee payments and other financial commitments relating to his
                    practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                Bar counsel has recommended that the resignation be
                    approved, and the Board of Governors has approved the application for
                    resignation. See SCR 98(5)(a)(2). Gibson acknowledges that his resignation
                    is irrevocable and that the state bar retains continuing jurisdiction with
                    respect to matters involving a past member's conduct prior to resignation.
                    See SCR 98(5)(c)-(d). Finally, Gibson has submitted an affidavit of
                    compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT


                                                                                 1,2e. slIt I
        OF
     NEVADA


(0) I947A    4400
                                The petition satisfies the requirements of SCR. 98(5).
                    Accordingly, we approve attorney Kirk H. Gibson's resignation. SCR
                    98(5)(a)(2). The petition is hereby granted.
                                It is so ORDERED.


                                                                                  C J.




                    cc:   Bar Counsel, State Bar of Nevada
                          Kirk H. Gibson
                          Executive Director, State Bar of Nevada
                          Admissions Office, United States Supreme Court




SUPREME COURT
       OF
    NEVADA
                                                         9
(0) I947A otgelco